DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 11 July 2022 (“Reply”).  As directed in the Reply:
	Claims 1-3, 6, 7, 12, 18, and 20 have been amended;
	no claims have been cancelled; and 
	no claims have been added.  
Thus, Claims 1-20 are presently pending in this application, with Claims 12-20 being withdrawn from consideration (see explanation below).

Information Disclosure Statement
The information disclosure statement filed 24 November 2021 fails in part to comply with 37 C.F.R. § 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The same IDS fails in part to comply with 37 C.F.R. § 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language
The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
	A copy of a document from KR 2019-527555 was located in file, but is not listed, nor was a translation of this Korean-language document provided.

Election/Restrictions
Applicant's election with traverse of Group I in the Reply is acknowledged.  The traversal is on the ground(s) that the amendments made to Claims 1 and 12, namely, to further limit the claims to require that, “each of the at least one electrical trace comprises an electrically conductive material added to the sheath body via an electrical tracing process, a photo etching process, or an additive manufacturing process” moots the holding of Lack of Unity of Invention, because Kauphusman does not disclose this subject matter.  This is not found persuasive because, as detailed below, Claim 1 is not free of the prior art, and thus any overlap in subject matter with Claim 12, including the foregoing added subject matter, is not “special” within the meaning of PCT Article 17(3)(a) and Rule 13.  Applicant also argues that Claims 1 and 12 are, “drawn only to a combination of ‘[a] product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process’ as provided in 37 CFR 1.475 (b).”  The Examiner respectfully disagrees: no processes are claimed, and thus Claims 1 and 12 cannot be directed to these three different statutory classes of invention, which must include a process to qualify for the carve-out of Rule 475(b).
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-20 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the Reply.

Drawings
The drawings are objected to as failing to comply with 37 C.F.R. § 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 2, ref. nos. 321 and 322 are not described; also, Applicant may want to differentiate between a hollow tube and the space within it, which is typically called the “lumen” of that tube; and
In Fig. 3, ref. no. 385 is not described (perhaps it should be 382?)

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology throughout (“comprising” and “comprises”).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities (referring to paragraph number with the format [00xx]):

[0022], line 11, “a” is missing before “straight;”
[0023], line 2, “21” should be “12;”
[0029], line 12, “One” should be “Once;”
[0032], line 9, missing closing parenthesis; 
[0041], line 14, missing closing parenthesis; 
[0048], line 17, “conductors” should be “electrodes;” and
[0049], five lines from the bottom, “the” is missing before “plurality.”

Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  it does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by U.S. Patent App. Publ. No. 2012/0130217, by Kauphusman et al. (“Kauphusman”) or, in the alternative, under 35 U.S.C. 103 as obvious over Kauphusman in view of U.S. Patent App. Publ. No. 2014/0228838, by Kirschenman (“Kirschenman”).
	Kauphusman describes a medical device substantially as claimed, as follows:
	1.	A medical device (10, Fig. 1) comprising:
	a sheath body comprising an inner wall (24, Fig. 2), an outer wall (26, Fig. 2), and a central major lumen (20, Fig. 2) extending through the sheath body along a longitudinal axis, wherein the central major lumen is defined by the inner wall (see Fig. 2);
	at least one outer lumen (32, Fig. 2) extending through the sheath body, wherein the at least one outer lumen (32, Fig. 2) is disposed between the inner wall and the outer wall (see Figs. 2, 3, showing outer lumen 32 positioned between the inner and outer walls);
	at least one electrode (141-143, Fig. 2) coupled to a distal portion of the sheath body;
	at least one electrical trace (44, Fig. 2), wherein each of the at least one electrical leads is a trace which comprises an electrically conductive material added to the sheath body via an electrical tracing process, a photo etching process, or an additive manufacturing process (this feature is recited as a product-by-process limitation, and has been treated in accordance with M.P.E.P. § 2113 and 2173.05(p): it is the final product of the recited process, which is structurally indistinguishable from conductor 44; see also Kauphusman [0041] and [0063], in which Kauphusman describes the conductors being part of a “flexible circuit” 46, which thus includes electrical traces);
	wherein each of the at least one electrodes is coupled to at least one of the at least one electrical trace (par. [0040]), and wherein at least one of the at least one electrical trace is disposed between the inner wall and the outer wall (see, e.g., Fig. 2);
	at least one deflection element (58, Fig. 2) extending through the sheath body; and
	an actuator (60, Fig. 1) coupled to a proximal end of the sheath body, wherein the actuator is further coupled to the at least one deflection element and capable of deflecting a distal end of the sheath body(see par. [0047]).
	In the alternative, Kauphusman’s electrical conductors 44 may be structurally distinguishable from an “electrical trace,” as that term is understood by a person of ordinary skill in the art. The Examiner finds no special definition of the term “electrical trace” in the instant Specification, and therefore it has been afforded its ordinary meaning.  In this alternative interpretation, Kauphusman does not disclose that each of the at least one electrical conductors is a trace which comprises an electrically conductive material added to the sheath body via an electrical tracing process, a photo etching process, or an additive manufacturing process.
	Kirschenman relates to a steerable, electrode-bearing catheter and is therefore from an art which is identical to, or very closely analogous to, those of Applicant’s claims and Kauphusman.  Kirschenman teaches that, in such an electrode catheter, the electrical leads which run through the catheter to the distal electrodes can be formed as traces 36 which electrically connect electrodes 34a-c to various devices (see [0036]), which reduces material used for economy, provides the opportunity of making a less rigid catheter body, and is easier to automate its production; traces are formed by any of a number of processes, including an electrical tracing process.  Kirschenman thus teaches that each of the at least one electrical leads in an electrode catheter is a trace which comprises an electrically conductive material added to the sheath body via an electrical tracing process, a photo etching process, or an additive manufacturing process.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Kauphusman‘s catheter such that each of the at least one electrical leads in its electrode catheter is a trace which comprises an electrically conductive material added to the sheath body via an electrical tracing process, a photo etching process, or an additive manufacturing process, because Kirschenman teaches doing so in a steerable electrode catheter which reduces material used for economy, provides the opportunity of making a less rigid catheter body, and is easier to automate its production.
	Claim 2: (The medical device according to claim 1,) wherein the sheath body further comprises an inner liner (24; Kauphusman, Fig. 2) and an outer layer (26; Kauphusman, Fig. 2).
	Claim 3: (The medical device according to claim 2,) wherein at least one of the at least one electrical trace is disposed within an interior portion of the outer layer [sic: “.”] (positioned in outer layer 26, see Kauphusman, Fig. 2)
	Claim 4: (The medical device according to claim 1,) wherein the sheath body further comprises a braided wire assembly (36; Kauphusman, Fig. 2).
	Claim 5: (The medical device according to claim 4,) wherein the braided wire assembly comprises a rectangular cross-section (; Kauphusman, [0032]).  
	Claim 6: (The medical device according to claim 1,) wherein the outer lumen comprises a minor hollow tube coupled to the outer wall (tubes 38 are within wall 26; Kauphusman, Fig. 2).
	Claim 7: (Currently Amended) The medical device according to claim 1, wherein the electrical trace is disposed on a neutral axis of the sheath body (Kauphusman, [0050]).
	Claim 8: (The medical device according to claim 1), wherein the at least one electrode comprises a spot electrode (Applicant states at [0054], “. . . spot electrodes of different shapes and sizes than those illustrated in FIGS. 7 and 8 . . .”, and therefore the term “spot electrode” is not restricted to the round shape of Figs. 7., 8, and reads on the shape of Kauphusman’s electrodes 14 in Fig. 4).
	Claim 9: (The medical device according to claim 1,) wherein the at least one electrode comprises a ring electrode (Kauphusman, Fig. 4, [0039]).
	Claim 10: (The medical device according to claim 1,) wherein the at least one electrode comprises a trace material (electrodes formed of platinum, a material from which traces can be formed; Kauphusman [0039]).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Kauphusman and Kirschenman as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2014/0378803, by Geistert et al. (“Geistert”).
Kauphusman and Kirschenman together describe a device substantially as claimed by Applicant; see above.  They do not, however, describe that the sheath body comprises a liquid crystal polymer.
	Geistert relates to a steerable electrode catheter which includes conductive traces and is therefore from an art which is identical to, or very closely analogous to, those of Applicant’s claims, Kauphusman, and Kirschenman.  Geistert teaches, in such an electrode catheter, the catheter can be formed to include a liquid crystal polymer so the catheter body can be more easily formed using “circuit board technology” for the electrical traces (see [0011]-[0012]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct a Kauphusman /Kirschenman catheter with the sheath body comprising a liquid crystal polymer, because Geistert teaches doing so in a closely related electrode catheter, so the manufacturing process can benefit from the use of circuit board technology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Int’l Patent App. Publ. No. 2015/116692 describes an electrode catheter very similar to that of Kauphusman.
	U.S. Patent App. Publ. No. 2009/0143651 describes a flexible PWB for an electrode catheter.
	U.S. Patent No. 6,208,881 describes spot electrodes in a catheter.
	The balance of the documents cited with this Office Action relate generally to electrode catheters and their construction, including those with electrical traces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/10/2022